DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2021 has been entered.
Claim Objections
Claim 3 is objected to because of the following informalities:  
In reference to claim 3, after “and” and before “first”, in line 2, it is suggested to insert “the”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claim 23, the claim depends upon claim 9 and recites “the segmentation cracks extend through the first coating system splatted ceramic layer”. 
The original disclosure supports segmentation cracks extend from the walls through the first coating system columnar layer and/or the second coating system columnar layer and in another embodiment, the second coating system extends long the walls; segmentation cracks extend from the walls through the first coating system columnar layer and/or the second coating system columnar layer at paragraphs [0013] to [0014] and originally filed claims 8 and 9. The original disclosure further supports in FIG. 3 the segmentation cracks 120 propagating through both of the layers 110 and 112, a further difference is that along the surfaces of the walls the bondocat 114 is present instead of the bondcoat 116. 
However, there is no support that the segmentation cracks extend through the first coating system splatted ceramic layer having the second coating system extend along the walls, as presently claimed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, the limitation “a columnar ceramic layer atop a second bondocat atop the substrate without an intervening splatted ceramic layer” is recited in lines 10-11, it is unclear if “without an intervening splatted ceramic layer” means there is no splatted ceramic layer between the columnar ceramic layer and second bondcoat or there is no splatted ceramic layer between the second bondcoat and the substrate or there is no splatted ceramic layer between each of the bondcoat and the substrate and the bondcoat and the columnar ceramic layer. 
	For the purpose of examination, the limitation will be interpreted as a columnar ceramic layer is atop a second bondcoat which is atop a substrate and there is no intervening splatted ceramic layer between the bondcoat and the substrate. However, clarification is requested. 
	Regarding dependent claims 2-3 and 22, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bolcavage et al. (US 2011/0097538) (Bolcavage) in view of Albert et al. (US 2006/0239819) and Singh (US 2002/0110698).
In reference to claim 1, Bolcavage teaches an article include a coating layer ([0002]) (corresponding to an article). The article includes an airfoil substrate comprising a superalloy based on Ni, Co, Ni/Fe or the like ([0040]; [0138]) (corresponding to a metallic substrate; the substrate forming an airfoil). The airfoil substrate includes a leading edge 206, a trailing edge 208, a pressure sidewall 210, and a suction sidewall 212 ([0132]; [0137]) (corresponding to an airfoil having a leading edge, a trailing edge, a pressure side and a section side).
	Bolcavage further teaches the substrate includes a first array of features formed in a first location of the substrate and a second array of features formed in a second location of the substrate, the features are depressions in the substrate and the first location has greater than the predicted thermal stress at the second location ([0093]-[0094]) (corresponding to a plurality of recesses along a first region; a second region away from the plurality of recesses).
	Bolcavage does not explicitly teach the first location is the pressure side, as presently claimed.
	Albert teaches in general, the external thermal load on the airfoil pressure side is about two times that of the suction side and therefore, there is greater potential for pressure side fatigue to occur on the airfoil pressure side ([0008]).
	In light of the disclosure of Albert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the first location be the airfoil pressure side of the airfoil substrate of Bolcavage, in order to provide a first corresponding to the plurality of recesses being on the pressure side).
	Bolcavage further teaches once the array of features is formed in the substrate a bond coat is deposited on the substrate including the array of features ([0081]) (corresponding to a first bondcoat along respective bases of the plurality of recesses; a second bondocat atop the substrate). Bolcavage further teaches a first coating layer and a second coating layer formed on the surface features, the first coating layer includes a yttria-stabilized zirconia that is formed over the bond coat ([0139]; [0141]). The first coating layer is air plasma sprayed (APS) ([0141]). Given that the instant application’s Specification at paragraph [0040] discloses air plasma spray (APS) forms a splatted microstructure, it is clear the first coating layer in the first location is a splatted layer (corresponding to a first coating at least at the plurality of recesses and comprising: a splatted ceramic layer; the first coating between the recesses of the plurality of recesses).
	Bolcavage in view of Albert does not explicitly teach the second coating layer is a columnar ceramic layer and the second location has a thermal barrier coating comprising a columnar ceramic layer, as presently claimed. However, Bolcavage teaches the second coating layer is different from the first coating layer ([0087]) and the composition of the TBC is different in the first location and the second location ([0108]). 
Singh teaches a thermal barrier coating for component parts suitable for high temperature applications, such as turbine engines ([0001]). The thermal barrier coating has a particular microstructure that improves the thermal resistance; the microstructure comprises a plurality of substantially discrete columnar layers ([0008]; [0010]) (corresponding to columnar layer). Singh further teaches certain manipulation of the microstructure of a ceramic coating results in a 
In light of the motivation of Singh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the second coating layer of Bolcavage in view of Albert to have a columnar microstructure, in order to provide a particular microstructure that has lower thermal conductivity, improvement in strain tolerance, and good erosion resistance of the coating thereby increasing the longevity of the coated airfoil; and further, to have the second location including the second array of features coated with a bondcoat include a thermal barrier coating having the columnar microstructure, in order to provide a thermal barrier coating having a particular microstructure that has lower thermal conductivity, improvement in strain tolerance, and good erosion resistance of the coating thereby increasing the longevity of the coated airfoil, and thereby arriving at the presently claimed invention.
In reference to claims 2 and 3, Bolcavage in view of Albert and Singh teaches the limitations of claim 1, as discussed above. Bolcavage teaches a bond coat on the substrate including the array of features ([0081]). Bolcavage further teaches the first coating and the second coating are formed over the features ([0140]) (corresponding to the first coating and first bondcoat are also between the recesses of the plurality of recesses). Therefore, it is clear at the first location the array of features being depressions includes a bondcoat, a first coating (i.e., splatted ceramic layer) and a second coating (i.e., columnar ceramic layer), where the first coating is not corresponding to the second coating is between the recesses of the plurality of recesses).
Claims 4-6, 10-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bolcavage in view of Singh.
In reference to claims 4 and 5, Bolcavage teaches an article including a coating layer ([0002]) (corresponding to an article). The article includes a substrate which is a superalloy based on Ni, Co, Ni/Fe ([0008]; [0040]) (corresponding to a metallic substrate). 
Bolcavage further teaches a first array of features formed in a first location of the substrate and a second array of features formed in a second location of the substrate, the features are depressions in the substrate and the first location has greater than the predicted thermal stress at the second location ([0093]-[0094]) (corresponding to a first region and a second region).
Bolcavage further teaches forming a thermal barrier coating over the substrate and the array of features ([0010]). The features are formed on a blade including an airfoil and the features include depressions in the surface ([0132]; [0144]) (corresponding to a plurality of recesses in the first region). 
Bolcavage further teaches a first coating covers features 236 and bridge between features without covering surface 238 between features 236 ([0145]) (corresponding to a first coating system at least at the plurality of recesses in the first region). The first coating layer includes a yttria-stabilized zirconia ([0139]) and the first coating layer is an air plasma sprayed (APS) layer ([0141]; [0187]). Given that the instant application’s Specification discloses at paragraph [0040] APS forms a splatted microstructure, it is clear the first coating layer of Bolcavage includes a splatted layer (corresponding to a splatted ceramic layer).
corresponding to a layer atop the splatted ceramic layer).
Bolcavage does not explicitly teach the second coating layer is a columnar ceramic layer, as presently claimed. However, Bolcavage teaches the second coating layer is selected based on the environmental conditions ([0140]).
Singh teaches a thermal barrier coating for component parts suitable for high temperature applications, such as turbine engines ([0001]). The thermal barrier coating has a particular microstructure that improves the thermal resistance; the microstructure comprises a plurality of substantially discrete columnar layers ([0008]; [0010]) (corresponding to columnar layer; columnar layer is a columnar crystal layer). Singh further teaches certain manipulation of the microstructure of a ceramic coating results in a significant reduction in the thermal conductivity, improvement in strain tolerance, and good erosion resistance of the coating thereby increasing the longevity of a coated component part exposed to high temperature corrosive environments; further lower thermal conductivity coatings can be achieved without sacrificing other physical and mechanical properties of the coating needed for component parts suitable for high temperature applications ([0025]) (corresponding to columnar ceramic). 
In light of the motivation of Singh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the second coating layer of Bolcavage to have a columnar ceramic microstructure, in order to provide a particular microstructure that has lower thermal conductivity, improvement in strain tolerance, and good erosion resistance of the coating thereby increasing the longevity of the coated airfoil.
Bolcavage in view of Singh teaches the first coating covering and bridging between features 236 but not on the surface 238 between features 236 and the second coating layer having corresponding to a columnar ceramic layer atop the splatted ceramic layer).
	Bolcavage further teaches a second array of features formed in a second location of the substrate, the first location has greater than the predicted thermal stress at the second location ([0093]-[0094]). Bolcavage further teaches the first location and the second location have a different TBC ([0108]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention for the second location to have a columnar ceramic microstructure, in order to provide a thermal barrier coating having a particular microstructure that has lower thermal conductivity, improvement in strain tolerance, and good erosion resistance of the coating thereby increasing the longevity of the coated airfoil (corresponding to a second coating system along the second region comprising: a columnar ceramic layer atop the substrate without an intervening splatted ceramic coating layer).
In reference to claim 6, Bolcavage in view of Singh teaches the limitations of claim 4, as discussed above. Bolcavage further teaches the substrate is an airfoil substrate includes a leading edge, a trailing edge, a pressure sidewall, and a suction sidewall; the pressure sidewall is connected to suction sidewall at leading edge and trailing edge ([0132]) (corresponding to the substrate forms an airfoil having a leading edge, a trailing edge, a pressure side and a suction side).
Bolcavage further teaches the airfoil substrate of blade has features formed into/extend out of the surface of the airfoil substrate, where the surface can be the leading edge, trailing edge, pressure side wall, suction side wall, blade tip or combination of surfaces of blade ([0136]-[0137]).
corresponding to the second region is along the leading edge), which is both disclosed by Bolcavage and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
In reference to claims 10 and 11, Bolcavage in view of Singh teaches the limitations of claim 4, as discussed above. Bolcavage further teaches a the first coating includes a yttria-stablized zirconia layer formed over an internal layer that includes a MCrAIX alloy, here the MCrAIX alloy functions as a bond coat to improve adherence between surface and features and the yttria- stabilized zirconia layer ([0139]) (corresponding to a first bondcoat is along respective bases of the recess; the first bondocat is an MCrAlY ). Bolcavage further teaches a bond coat formed on the substrate and reproducing the geometry of the substrate, including features ([0119]) (corresponding to a second bondcoat is along the second region). The bond coat improves adherence between substrate surface and features and coating layers and comprises a MCrAIX alloy ([0139]) (corresponding to the second bondcoat is an MCrAlY).
In reference to claims 12 and 13, Bolcavage in view of Singh teaches the limitations of claim 4, as discussed above. Bolcavage teaches the substrate is a superalloy based on Ni ((0040]; [0138]) (corresponding to the metallic substrate is a nickel-based superalloy casting).
Bolcavage further teaches the first coating layer is a rare earth oxide-stabilized zirconia, where the rare earth oxide is gadolinium (Gd) (i.e., GSZ) and has a thickness between approximately 0.001 inches and approximately 0.050 inches (i.e., 25.4 to 1270 microns) ([0120]; corresponding to the first coating system splatted layer has a thickness of at least 250 microns; the first coating system splatted layer has a majority by weight of GSZ over a thickness of at least 250 micrometers).
Bolcavage further teaches the second coating layer has a thickness that ranges from approximately 0.001 inches to approximately 0.005 inches (i.e., 25.4 to 1270 microns) ([0188]) (corresponding to the first coating system columnar layer has a thickness of at least 25 micrometers; and the second coating system columnar layer has a thickness of at least 25 microns). Bolcavage in view of Singh further teaches the second coating layer is a yttria stabilized zirconia (Singh, [0041]; [0042]) (corresponding to the first coating system columnar layer has a majority by weight of YSZ; the second coating system columnar layer has a majority by weight of YSZ).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art’, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 14, Bolcavage in view of Singh teaches the limitations of claim 4, as discussed above. Bolcavage in view of Singh teaches the second coating layer is a columnar layer is a yttria stabilized zirconia (Singh, [0041]; [0042]) and the thermal barrier coating at the second location is a yttria stabilized zirconia (Singh, [0041]; [0042]) (corresponding to the first coating system columnar layer and the second coating system columnar layer are the same material).
In reference to claim 15, Bolcavage in view of Singh teaches the limitations of claim 4, as discussed above. Bolcavage further teaches the first coating layer includes a yttria-stabilized zirconia ([0120]) (corresponding to the first coating system splatted layer is a YSZ).
Bolcavage further teaches the second coating layer comprises a rare earth oxide-stabilized zirconia, the rare earth oxide is an oxide of gadolinium (Gd) ([0122]; [0046]) (corresponding to the first coating system columnar layer and the second coating system columnar layer are GSZ).
In reference to claims 17 and 18, Bolcavage in view of Singh teaches the limitations of claim 4, as discussed above. Bolcavage further teaches the substrate is a turbine blade airfoil for a gas turbine engine ([0129]; [0133]) (corresponding to a turbomachine including the article of claim
4 as an airfoil member; the turbomachine being a gas turbine engine).	
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bolcavage in view of Singh as applied to claim 4 above, and further in view of Albert.
In reference to claim 7, Bolcavage in view of Singh teaches the limitations of claim 4, as discussed above. Bolcavage teaches the substrate is an airfoil substrate, the airfoil includes a leading edge, a trailing edge, a pressure sidewall, and a suction sidewall ([0136]-[0137]) (corresponding to the substrate forms an airfoil having a leading edge, a trailing edge, a pressure side and a suction side). Bolcavage further teaches the substrate includes the first array of features formed in the first location of the substrate and the second array of features formed in the second location of the substrate, the first location has greater than the predicted thermal stress at the second location ([0093]-[0094]).

	In light of the disclosure of Albert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the first location be the airfoil pressure side of the airfoil substrate and the second location be the airfoil suction side of the airfoil substrate of Bolcavage in view of Singh, in order to provide a first location that is subject to greater external thermal load than the second location.
In reference to claim 16, Bolcavage in view of Singh teaches the limitations of claim 4, as discussed above. Bolcavage teaches the substrate is an airfoil substrate, the airfoil includes a leading edge, a trailing edge, a pressure sidewall, and a suction sidewall ([0136]-[0137]) (corresponding to the substrate forms an airfoil having a leading edge, a trailing edge, a pressure side and a suction side).
Bolcavage further teaches the substrate includes the first array of features formed in the first location of the substrate and the second array of features formed in the second location of the substrate, the first location has greater than the predicted thermal stress at the second location ([0093]-[0094]).
Albert teaches in general, the external thermal load on the airfoil pressure side is about two times that of the suction side and therefore, there is greater potential for pressure side fatigue to occur on the airfoil pressure side ([0008]).
	In light of the disclosure of Albert, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the first location be the entire airfoil pressure side of the airfoil substrate and the second location be the entire .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bolcavage in view of Singh as applied to claim 4 above, and further in view of Strock et al. (US 2011/0116920) (Strock).
In reference to claims 8-9, Bolcavage in view of Singh teaches the limitations of claim 4, as discussed above.
Bolcavage further teaches the substrate is an airfoil substrate comprises features formed into/extending out of the surface of the airfoil substrate ([0136]). Figs. 8, 11A-C and 17 each disclose the array of features form recesses, the recesses are separated by walls (corresponding to the recesses are separated by walls). Bolcavage in view of Singh further teaches a first coating layer fill the recess and a second coating layer is formed over the first coating layer and underlying substrate (Bolcavage, [0145]), it is clear the second coating layer is atop the first coating layer and in contact with the substrate where the first coating layer is not present (Bolcavage, [0136]) (corresponding to the second coating system extends along the walls).
Bolcavage in view of Singh does not explicitly teach segmentation cracks extending from the wall through the first coating system columnar layer and/or the second coating system columnar layer, as presently claimed.
Strock teaches a gas turbine article, which includes a substrate, a plurality of geometric surface features that protrude from the substrate and a thermally insulating topcoat disposed over the plurality of geometric surface features (Abstract). The thermally insulating topcoat forms with faults that extend through the topcoat from the plurality of geometric surface features to corresponding to segmentation cracks extending from the walls through the second coating system columnar layer). Strock further teaches the faults extend from the edges or sides of the features and facilitate reducing internal stresses within the thermally insulating topcoat that may occur from sintering of the topcoat material at relatively high surface temperatures within the turbine section during use in the gas turbine engine; that is, the energy associated with the internal stresses may be dissipated in the faults such that there is less energy available for causing delamination cracking between the topcoat and the underlying substrate ([0016]).
In light of the motivation of Strock to have a segmented topcoat, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the second coating layer of Bolcavage in view of Singh such that second coating layer would have faults extending from the edge the feature wall through the thickness of the second coating layer, in order to provide reduction in internal stresses in the coating, and thereby arriving at the presently claimed invention.
Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 Response to Arguments
In response to amended claim 1, the previous Claim Objection is withdrawn from record. However, upon further consideration a new Claim Objection has been made, as set forth above.

In response to amended claim 22, the previous 35 U.S.C. 112(a) rejection is withdrawn. However, new claim 23 necessitates a new 35 U.S.C. 112(a) rejection, as discussed above.

Upon further consideration, the previous 35 U.S.C. 103 rejections over Bolcavage in view of Singh of claims 1-3, 7 and 16 are withdrawn from record. However, a new set of rejections has been made, as discussed above.  
Applicant primarily argues that Bolcavage in view of Singh does not teach the location of the features and coating (Remarks, p. 13-20). Bolcavage in view of Albert and Singh teaches the first location is a pressure side and the second location is a location having different lesser thermal stress than the first location, as discussed in the rejection set forth above, and further the second coating at the first location is a columnar ceramic and the thermal barrier coating at the second location is a columnar ceramic, in order to provide a particular microstructure that has lower thermal conductivity, improvement in strain tolerance, and good erosion resistance of the coating thereby increasing the longevity of the coated airfoil.

Applicants primarily argue:
“First, note a particular further relevant consideration is that Bolcavage et al. [0145] is an odd and apparently self-contradictory passage: ‘For instance, features 236 that include sharp edges may allow first coating 234 to bridge between different features of features 236 during the coating process. As a result, first coating 234 may cover features 236 and bridge between features 236 without covering surface 238 between features 236. Bridging may result in localized stress that promotes crack formation and growth. Rounded edges 260, 262 may reduce or eliminate bridging, and, hence, stress concentration. By reducing stress concentration, rounded edges 260, 262 may increase resistance to the formation of cracks at the edges of features 234.’ Explanation by the examiner is clearly required. How does something bridge between the features without covering the surface between the features? Does this suggest something in particular about the necessary deposition technique for the first coating 234?
How does such bridging or covering relate to present claim 2?

Remarks, p. 9-10
The examiner respectfully traverses as follows:
	The examiner has provided a figure below, which has been recreated in light of the disclosure of paragraph [0145] of Bolcavage to help explain a first coating 234 that covers features 236 and bridge between features 236 without covering surface 238 between features 236. As seen in the figure, the features are depression in the surface of the substrate, the first coating covers the features (i.e., fills the depression) and forms a bridge between the features without covering the surfaces between the features.
	Regardless of the specific method used in Bolcavage, it is noted that as set forth in MPEP 2121, prior art is presumed to be operable/enabling. Specifically, this portion of MPEP 2121 discloses that when “the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability”, In re Sasse, 629 F.2d 675,207 USPQ 107 (CCPA 1980). However, applicants have not met their burden given that appellants have not provided facts rebutting the presumption of operability. Applicants have provided no evidence that the disclosure of Bolcavage itself is not enabling. 
It is noted that MPEP 2121.01 further states that a reference contains an “enabling disclosure” if the public was in possession of the claimed invention before the date of invention. “Such possession is effected if one of ordinary skill on the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention”, In re Donohue, 766 F.2d 531,226 USPQ 619 (Fed. Cir. 1985). Donohue further states In re Samour, 571 F.2d 559, 197 USPQ 1, further states “[W]hether or not the claimed invention has been made previously is not essential to the determination that a method of preparing it would have been known by, or would have been obvious to, one of ordinary skill in the art”. 

    PNG
    media_image1.png
    365
    1103
    media_image1.png
    Greyscale
With respect to claim 2, it is noted that the limitation regarding the second coating in claim 1, specifically, “without an intervening splatted ceramic layer” is interpreted to mean that there is not splatted layer between the substrate and the second bondcoat atop the substrate, as discussed in the 35 U.S.C. 112(b) rejection set forth above. Therefore, even if a splatted ceramic layer is located between the bondocat and the columnar layer the limitation would be met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARY I OMORI/Examiner, Art Unit 1784